DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2021 has been entered.
         This communication is in response to Application No. 16/678,926 filed on November 08, 2019 and the Request for continued examination (RCE) presented on December 21, 2021 which amends claims 1, 11, 13 and 17 and presents arguments, is hereby acknowledged. Claims 1-15 and 17-21 are currently pending and subject to examination.

Allowable Subject Matter
3.     Claims 1-15 and 17-21 are allowed.



Response to Arguments
4.       With regard to the Applicant’s remarks dated December 21, 2021:
           Regarding rejection of claims 1-15 and 17-21 under 35 U.S.C. §103, Applicant’s arguments have been fully considered. Applicants argue at pages 14-15 of remarks as filed on December 21, 2021 that the cited references fails to teach or suggest “the first operational profile having a time to live period, the first operational profile being converted at an expiration of the time to live period to a bootstrap profile, and the bootstrap profile providing limited connectivity solely for a purpose of converting back to the first operational profile” recited by amended Independent Claims 1, 13 and 17. Examiner agrees. Therefore, the rejection has been withdrawn. No other previously-made grounds of rejection remain. Claims 1-15 and 17-21 are allowable.

5.      The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification.

                   EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
           With regard to the Applicant’s remarks dated December 21, 2021:
           Regarding rejection of claims 1-15 and 17-21 under 35 U.S.C. §103, Applicant’s arguments have been fully considered. Applicants argue at pages 14-15 of remarks as filed on December 21, 2021 that the cited references fails to teach or suggest “the first operational profile having a time to live period, the first operational profile being converted at an expiration of the time to live period to a bootstrap profile, and the 

     For Instance, The prior art of record (in particular, Bruner et al. (US 2016/0174069 A1, hereinafter as “Bruner”) does not disclose “the first operational profile having a time to live period, the first operational profile being converted at an expiration of the time to live period to a bootstrap profile, and the bootstrap profile providing limited connectivity solely for a purpose of converting back to the first operational profile” recited by amended Independent Claims 1, 13 and 17.
      Rather Bruner discloses mobile device activate operation with a MNO server for performing cellular communications (e.g. facilitate performance of operations) and associating (e.g. coordinating) the same provisioning profile or subscriber profile or functioning profile (e.g. operational profile) of the pool so that it permit only one connection for device to use provisioning profile or subscriber profile or functioning profile (e.g. operational profile) and other device is to wait a short time and try again with the same provisioning profile (e.g. prevent simultaneous use of a same operational profile by more than one device of the plurality of devices at a same time (Bruner: [paragraph 0028, 0035-0036, 0041-0042]).

     For Instance, The newly discovered prior art reference Nix et al. (US 20210352132 A1, hereinafter as “Nix”) does not disclose “the first operational profile having a time to live period, the first operational profile being converted at an expiration of the time to live 
      Rather Nix discloses a need exists in the art for the storage radio unit to include a bootstrap profile, such that the device automatically has connectivity wherever deployed. A need exists in the art for the SM-SR function included with the storage radio unit to support changing the bootstrap profile to an operational profile based on requirements of the user for the device with the storage radio unit and Parameters 191e input into a key exchange algorithm 441 and 442 can include (i) a time-to-live for a shared secret 223 and symmetric ciphering key 223a that is derived ([paragraph 0010, 0341).

     For Instance, The newly discovered prior art reference Skaaksrud et al. (US 20170280351 A1, hereinafter as “Skaaksrud”) does not disclose “the first operational profile having a time to live period, the first operational profile being converted at an expiration of the time to live period to a bootstrap profile, and the bootstrap profile providing limited connectivity solely for a purpose of converting back to the first operational profile” recited by amended Independent Claims 1, 13 and 17.
       Rather Skaaksrud discloses the server transmit a change in a broadcast profile to at least one neighboring node from the initial group of other nodes proximate to the initial location of the target node if the operating node density exceeds a threshold. The change in the broadcast profile causes the neighboring node to temporarily cease broadcasting during a first time interval, and helps facilitate improved communications 

      In light of response presented on December 21, 2021, no better art exists to teach all of the claims limitations as in Independent claims 1, 13 and 17. Therefore, no new grounds of rejections are made. No other previously made grounds of rejection remain. Claims 1, 13 and 17 are allowable.

6.     When taken in context the claim as a whole was not uncovered in the prior art, the dependent claims are allowed as they depend upon an allowable independent claims.

7.    Therefore, Claims 1-15 and 17-21 are considered allowable. Since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

8.     Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance”.
Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.